          Case 1:20-ml-00154-RBC Document 1 Filed 02/06/20 Page 1 of 6



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 IN RE APPLICATION OF USA PURSUANT                        ML No. _______ 20-ML-154 ________
 TO 18 U.S.C. 3512 FOR 2703(d) ORDER FOR
 ONE E-MAIL ACCOUNT SERVICED BY
 P.D.R. SOLUTIONS (U.S.) LLC


Reference:     DOJ Ref. # CRM-182-67372; Subject Account: gabriele.macchi@has-
qroup.com

                       APPLICATION OF THE UNITED STATES
                    FOR AN ORDER PURSUANT TO 18 U.S.C. § 2703(d)

       The United States of America, moving by and through its undersigned counsel,

respectfully submits this ex parte application for an Order, pursuant to 18 U.S.C. §§ 2703(d) and

3512(a), and the Council of Europe, Convention on Cybercrime, opened for signature Nov. 23,

2001, T.I.A.S. 13174, C.E.T.S. 185 (entered into force for the United States Jan. 1, 2007)

(hereinafter, the “Convention”), to execute a request from the Portuguese Republic (“Portugal”).

The proposed Order would require P.D.R. Solutions (U.S.) LLC (“PROVIDER”), an electronic

communication service and/or remote computing service provider located in Burlington,

Massachusetts, to disclose certain records and other information pertaining to the PROVIDER

account associated with gabriele.macchi@has-qroup.com, as set forth in Part I of Attachment A

to the proposed Order, within ten days of receipt of the Order. The records and other

information to be disclosed are described in Part II of Attachment A to the proposed Order. In

support of this application, the United States asserts:

                       LEGAL BACKGROUND AND JURISDICTION

     1.        PROVIDER is a provider of an electronic communication service, as defined in

18 U.S.C. § 2510(15), and/or a remote computing service, as defined in 18 U.S.C. § 2711(2).
           Case 1:20-ml-00154-RBC Document 1 Filed 02/06/20 Page 2 of 6



Accordingly, the United States may use a court order issued under § 2703(d) to require

PROVIDER to disclose the items described in Part II of Attachment A. See 18 U.S.C.

§ 2703(c)(2) (Part II.A of Attachment A); 18 U.S.C. § 2703(c)(1) (Part II.B of Attachment A).

      2.        This Court has jurisdiction to issue the proposed Order because it is “a court of

competent jurisdiction,” as defined in 18 U.S.C. § 2711. 18 U.S.C. § 2703(d). Specifically, the

Court “is acting on a request for foreign assistance pursuant to [18 U.S.C.] section 3512.”

18 U.S.C. § 2711(3)(A)(iii); see also 18 U.S.C. § 3512(a)(2)(B) (court may issue “a warrant or

order for contents of stored wire or electronic communications or for records related thereto, as

provided under section 2703”); 18 U.S.C. § 3512(c)(3) (“application for execution of a request

from a foreign authority under this section may be filed . . . in the District of Columbia”).

      3.        Section 3512 provides:

                Upon application, duly authorized by an appropriate official of the
                Department of Justice, of an attorney for the Government, a Federal
                judge may issue such orders as may be necessary to execute a
                request from a foreign authority for assistance in the investigation
                or prosecution of criminal offenses, or in proceedings related to the
                prosecution of criminal offenses, including proceedings regarding
                forfeiture, sentencing, and restitution.

18 U.S.C. § 3512(a)(1). This application to execute Portugal’s request has been duly authorized

by an appropriate official of the Department of Justice, through the Criminal Division, Office of

International Affairs, 1 which has authorized execution of the request and has delegated the

undersigned to file this application. The undersigned has reviewed the request and has

confirmed that it was submitted by authorities in Portugal in connection with a criminal



1
  The Attorney General, through regulations and Department of Justice directives, has delegated to the
Office of International Affairs the authority to serve as the “Central Authority” under treaties and
executive agreements between the United States and other countries pertaining to mutual assistance in
criminal matters. See 28 C.F.R. §§ 0.64-1, 0.64-4, and Appendix to Subpart K, Directive Nos. 81B and
81C (2018).

                                                   2
          Case 1:20-ml-00154-RBC Document 1 Filed 02/06/20 Page 3 of 6



investigation and/or prosecution.

     4.        A court order under § 2703(d) “shall issue only if the governmental entity offers

specific and articulable facts showing that there are reasonable grounds to believe that . . . the

records or other information sought, are relevant and material to an ongoing criminal

investigation.” 18 U.S.C. § 2703(d). Accordingly, the next section of this application sets forth

specific and articulable facts showing that there are reasonable grounds to believe that the

records and other information described in Part II of Attachment A are relevant and material to

an ongoing criminal investigation.

                                         RELEVANT FACTS

     5.        Authorities in Portugal are investigating an unknown suspect(s) for fraud

offenses, which occurred April 10, 2018 to August 2, 2018, in violation of the criminal law of

Portugal, specifically, Article 221 of the Portuguese Penal Code. A copy of the applicable law is

appended to this application. The United States, through the Office of International Affairs,

received a request from Portugal to provide the requested records to assist in the criminal

investigation and/or prosecution. Under the Convention, the United States is obligated to render

assistance in response to the request.

     6.        According to authorities in Portugal, on or about April 10, 2018, a Portuguese

company (“victim company”) ordered a textile machine from a Turkish company. The order had

been placed through an intermediary company in Portugal (“intermediary company”). An

employee from the Turkish company subsequently sent the victim company and the intermediary




                                                  3
           Case 1:20-ml-00154-RBC Document 1 Filed 02/06/20 Page 4 of 6



company a sales contract through e-mail, which the victim company signed and sent back

through e-mail.

     7.        On or about July 26, 2018, the unknown suspect(s) used a very similar e-mail

address as the employee for the Turkish company, gabriele.macchi@has-qroup.com, to notify the

intermediary company that the victim company should send the payment of EUR 150,000

(approximately USD 167,301) for the textile machine to the Turkish company’s bank account in

the United States due to a problem with its Turkish bank account. The intermediary company

conveyed this change to the victim company.

     8.        On August 2, 2018, the victim company sent the payment of EUR 150,000

(approximately USD 167,301) to the bank account located in the United States. On or about

August 7, 2018, the Turkish company informed the intermediary company that it had not

received the agreed-upon payment. After confirming that the Turkish company did not have a

bank account in the United States, the intermediary company informed the victim company that

it had been defrauded. The victim made an unsuccessful attempt to cancel the transfer.

     9.        The victim company reported the fraud to the Portuguese authorities on August

11, 2018

    10.        In order to identify and locate the unknown suspect(s), Portuguese authorities

request certain records pertaining to the e-mail account gabriele.macchi@has-qroup.com, which

is serviced by PROVIDER.

                                   REQUEST FOR ORDER

    11.        The facts set forth above show that there are reasonable grounds to believe that

the records and other information described in Part II of Attachment A are relevant and material

to an ongoing criminal investigation. Specifically, these items will help authorities in Portugal



                                                 4
          Case 1:20-ml-00154-RBC Document 1 Filed 02/06/20 Page 5 of 6



identify and locate the individual(s) who are responsible for the criminal activity under

investigation, and to determine the nature and scope of that criminal activity. Accordingly, the

United States requests that PROVIDER be directed to produce all items described in Part II of

Attachment A to the proposed Order within ten days of receipt of the Order.

                                                     Respectfully submitted,

                                                     VAUGHN A. ARY
                                                     DIRECTOR
                                                     OFFICE OF INTERNATIONAL AFFAIRS
                                                     OK Bar Number 12199

                                                 By: ___/s/ Jason F. Cunningham____________
                                                     Jason F. Cunningham
                                                     Trial Attorney
                                                     MA Bar Number 673495
                                                     Office of International Affairs
                                                     Criminal Division, Department of Justice
                                                     1301 New York Avenue, N.W., Suite 800
                                                     Washington, D.C. 20530
                                                     (202) 616-3596 telephone
                                                     (202) 514-0080 facsimile
                                                     Jason.Cunningham@usdoj.gov




                                                 5
          Case 1:20-ml-00154-RBC Document 1 Filed 02/06/20 Page 6 of 6



                        Relevant Provision of the Portuguese Penal Code

Article 221 - Computer swindling and in communications

   1. Whom, with the intent of obtaining for himself or for a third-party illegitimate
      enrichment, causing another person’s asset loss, interfering on the data treatment result or
      by incorrect software structuration, incorrect or incomplete data usage, usage of data
      without authorization or intervention by any other way unauthorized in the processing, is
      punished with a penalty of imprisonment up to 3 years or with a penalty fine.

   2. The same penalty is applicable to whom, with intent to obtain for himself or for a third-
      party an illegitimate benefit, causes asset loss to another, using programs, electronic
      devices or other means that, separately or conjointly, aim to decrease, alter or impede,
      totally or partially the normal functioning or exploration of telecommunication services.

   3. The attempt is punishable.

   4. The criminal proceeding depends upon complaint.

   5. If the loss is:

           a. Of high amount, the agent is punished with a penalty of imprisonment of up to 5
              years or with a penalty fine of up to 600 days;

           b. Of considerably high amount, the agent is punished with a penalty of
              imprisonment from 2 to 8 years.
